—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 22, 1995, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Claimant is a research scientist and unpaid adjunct professor with the State University of New York (hereinafter SUNY). He testified that he drafts research proposals which are then submitted to the National Aeronautics and Space Administration from the Research Foundation, a not-for-profit corporation chartered by the State Board of Regents on behalf of SUNY to administer its grants. According to claimant, if awarded, the grant money goes to SUNY and he would be compensated for astronomy research out of these funds.
Claimant contends that the Administrative Law Judge abused his discretion in failing to adjourn the hearing to permit him to obtain documentary evidence and testimony from individuals associated with SUNY and the Research Foundation. Because claimant’s own testimony established that he "stood to gain financially from the efforts he expended on behalf of [SUNY and the Research Foundation]” (Matter of Firsching [Hudacs], 192 AD2d 1011; Matter of Slayton [Roberts], 96 AD2d 1005) in drafting and submitting the grant proposals, we find that there is substantial evidence supporting the Board’s decision that he was not totally unemployed. Accordingly, we find no abuse of discretion in the failure to adjourn the hearing (see generally, Matter of Benneman [National Freelancers—Roberts], 140 AD2d 799; Matter of Valentin [American Museum—Roberts], 103 AD2d 919).
Cardona, P. J., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.